DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Applicants' arguments, filed 05/16/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
1) Claims 23, 28, 30, 41 remain rejected under 35 U.S.C. 103 as being unpatentable over DEPA (Danish Environmental Protection Agency, 2009) and further in view of Montgomery (US 6,221,341). This rejection applies to claims 21, 25-27, 29, 33, 35-37, 45-46, 48-49.
DEPA teaches “an analysis method to determine peroxides in or released from tooth whitening/dental-bleaching products” (1st page, Title).  Here, the prior art determined “the optimal quantity of active substance (peroxide) and “the optimal quantity of enzyme” (catalase) (1st page).
DEPA tested a 1% solution of hydrogen peroxide and a 1% solution of urea peroxide (carbamide peroxide) (sec. 3.2.1 Testing the optimal measurement scope and lower detection limit of the method, 1st paragraph).   DEPA teaches, “When using 5,000 units of catalase, the hydrogen peroxide is converted into oxygen and water in less than 1½ minutes” (5th page first full paragraph).   DEPA further teaches, “Alternatively, a smaller quantity of enzyme can be added, whereby the reaction will run more slowly” (Id.).
Similarly, the method was conducted using 1% solutions of sodium perborate monohydrate, sodium perborate tetrahydrate and sodium percarbonate (see Table 3), as per claims 25-27.
The prior art teaches a component comprising 1 wt% hydrogen peroxide and a component comprising 5000 units of catalase.
In regard to the claimed set of instructions MPEP 2112.01 states, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art (In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
Furthermore, MPEP 2111.05 sec. B states, “a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339.”
Since the instant claimed set of instructions merely provide instructions for using components A and B, the instructions are not functionally related and therefore cannot distinguish the claimed product from the prior art.

It would have been obvious to a person having ordinary skill in the art use about 2,500 units/mL to about 30,000 units/mL catalase in the method of DEPA insofar as DEPA teaches “a smaller quantity of enzyme can be added, whereby the reaction will run more slowly”, starting from 5000 units.  DEPA also tested the effect of increasing concentration of catalase utilizing 50, 100, 500, 1250, 5,000, and 10,000 units (sec. 3.2.2.1 and Fig. 6), wherein “as expected, the final oxygen production is the same in all of the tests” (Id.).  Accordingly, a suitable amount of catalase ranges from 50 to 10,000 units, making use of the claimed about 2,500 units/mL to about 30,000 units/mL obvious.
Concerning claim 45, the prior art does not limit the source of catalase. Accordingly, it would have been obvious to a person having ordinary skill in the art to use suitable means for providing catalase, including powder forms. 
It must be remembered, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 1396.
Concerning, dosing and ratio of catalase and hydrogen peroxide, DEPA teaches, “1 unit degrades 1 µmol H2O2 per minute at 25%” (2nd page, sec. 3.1.1).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to modify dosages and ratios of catalase and peroxide in order to determine the methods optimal measurement range (see Figure 3 & 4).

DEPA does not teach alternative amounts or types of hydrogen peroxide sources, thickeners and surfactants.

Since DEPA does not limit the type of tooth whitening product, the method can be applied to peroxide-producing tooth whitening products generally.

Montgomery teaches tooth-whitening compositions and provides a general teaching regarding suitable hydrogen peroxide sources and amounts and additives such as thickeners and surfactants.
Specifically Montgomery teaches, “Of the many peroxides available to the formulator of tooth whitening compositions, hydrogen peroxide (and its adducts or association complexes, such as carbamide peroxide and sodium percarbonate) has been used almost exclusively” (col. 3, lines 1-4).  Suitable sources of hydrogen peroxide (hydrogen peroxide precursors) include “carbamide peroxide”, “sodium percarbonate, sodium perborate . . . the anhydrous poly(vinyl pyrrolidone)/hydrogen peroxide complexes . . .as well as enzymatic sources of hydrogen peroxide, such as glucose oxidase” (col. 5, lines 41-54).  Montgomery further teaches sequential application where “[s]uch a sequential application would provide for the production of peroxyacetic acid [peracetate acid] in situ and is advantageously beneficial to accessing chromogens in tooth structures” (col. 5, lines 25-30).
Concerning suitable amounts for tooth whitening, Montgomery teaches, “The peroxide precursor is present in the compositions of the present invention . . . in an amount sufficient to result in a hydrogen peroxide concentration of from about 0.1 percent by weight to about 15 percent by weight. Higher levels of hydrogen peroxide may be used in conjunction with a supervised dental whitening procedure . . .” (col. 5, lines 57-65).
Concerning claims 41, 42, 48 and 49, the dental whitening products of Montgomery includes surfactants and thickeners, where thickeners include “polyacrylic acid polymers”, making obvious the claimed acrylate polymers (col. 7, lines 43-48), buffers such as “potassium hydroxide” (col. 7, line 65), and carries including “glycerin” aka glycerol (col. 7, lines 24-25).  Accordingly, it would have been obvious for component “A” of DEPA to comprise surfactants, acrylate polymers, potassium hydroxide and glycerol.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to utilize acrylic polymer thickeners, surfactants, other known sources of hydrogen peroxide and amounts for the tooth whitening described in DEPA based on their recognized suitability for their intended uses as taught in Montgomery.

New by Amendment
2) Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over DEPA (Danish Environmental Protection Agency, 2009) and further in view of Montgomery (US 6,221,341) as applied to claims 21 and 45 above, and further in view of Akhavan-Tafti et al., (US 2010/0240070).
The combination of DEPA and Montgomery, which is taught above, differs from claims 43-44 insofar as it does not provide sources of catalase.
Akhavan-Tafti et al. teaches assay methods using peroxide generating enzymes (Abstract).  Akhavan-Tafti et al. teaches use of catalase for decomposition of peroxide, wherein the “catalase enzyme may be derived from prokaryotic or eukaryotic cells” and further from “bovine or bison liver” (p. 7, para. [0058]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use catalases derived from prokaryotic, eukaryotic, or bovine sources as catalase in DEPA based on their recognized suitability as sources for catalase, as taught by Akhavan-Tafti et al.

3) Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over DEPA (Danish Environmental Protection Agency, 2009) ) and further in view of Montgomery (US 6,221,341) as applied to claims 21 above, and further in view of Rizoiu et al., (US 2006/0281042).
The combination of DEPA and Montgomery, which is taught above differs from claims 38 and 40 insofar as it does not teach a mechanical means for removing calculus.
Rizoiu et al. teaches a dentifrice system for treating teeth including a toothbrush and “a container of a brushing compound” (see Figure 1 and p. 1, para. [0006]).  The prior art also teaches inclusion of a treatment implement including “any mechanical cleaning or removing tool” (p. 5, para. [0037]) e.g. “a hand scaler in the form of a pick and/or blade” (Id. at para. [0038]).
Since mechanical cleaning tools such as scalers are used in association with oral care compositions it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to combine it with the tooth whitening product and catalase of DEPA.  The artisan would have been motivated to clean teeth once the peroxides have been determined.

4) Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over DEPA (Danish Environmental Protection Agency, 2009) and further in view of Montgomery (US 6,221,341) as applied to claims 21 above, and further in view of Riccardi et al., (Bioconjugate Chemistry, pub. July 2014).
The combination of DEPA and Montgomery, which is taught above differs from claim 42 insofar as it does not teach where the catalase, i.e. component B, comprises the acrylic polymer.
Riccardi et al. teaches, “improvement of key properties of catalase by conjugation to poly(acrylic acid)” (Abstract).  Riccardi et al. concluded, “random conjugation of catalase to PAA resulted in nanogels, which showed excellent thermal stability, improved storage stability, enhanced resistance to protease digestion, possible retention of its multimeric state, and high activity retention when compared to catalase” (p. 1508, right column, 1st full paragraph).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add an acrylic polymer to the catalase component of DEPA for the advantage of providing excellent thermal stability, improved storage stability, enhanced resistance to protease digestion, possible retention of its multimeric state, and high activity retention of catalase, as taught by Riccardi et al.

5) Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over DEPA (Danish Environmental Protection Agency, 2009), in view of Montgomery (US 6,221,341), and of Riccardi et al., (Bioconjugate Chemistry, pub. July 2014) as applied to claims 21 and 42 above, and further in view of Ortmann et al., (US 2014/0274853).
The combination of DEPA, Montgomery, and Riccardi et al., which is taught above, differs from claim 50 insofar as it does not teach adding potassium hydroxide to the catalase component, i.e. component B.
Ortmann et al. teaches composition comprising catalase where potassium hydroxide is used therein as a pH buffer (see Abstract and p. 9, para. [0085]).
It would have been obvious to add potassium hydroxide to the catalase compositions of DEPA insofar as the catalase compositions of DEPA are taught to be buffered.  DEPA teaches, “The pH dependency of the catalase was examined in a series of tests using buffer solutions of varying pH (4-10, Fig. 7) in the reaction chamber” (sec. 3..2.2.3 below Figure 7).  Since potassium hydroxide is recognized as a suitable pH buffer for catalase, as taught by Ortmann et al., it would have been obvious to add it to the catalase compositions of DEPA.

6) Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over DEPA (Danish Environmental Protection Agency, 2009) ) and further in view of Montgomery (US 6,221,341) as applied to claims 21 above, and further in view of Speer (US 4,040,420).
The combination of DEPA and Montgomery, which is taught above differs from claim 47 insofar as it does not teach a syringe configured to deliver a dose of hydrogen peroxide and a dose of catalase.
Speer teaches a packaging and dispensing kit comprising “[a]n apparatus for storing and dispensing a plurality of disparate, reactible fluid materials in a relatively viscous state in separate storage locations” (Abstract) The apparatus is described as “syringe-type or hypodermic apparatuses for containing and dispensing two or more viscous liquids or fluids” (col. 1, lines 6-10). 
The apparatus has the following structure: 
    PNG
    media_image1.png
    480
    527
    media_image1.png
    Greyscale
.

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use the syringe apparatus of Speer to store the peroxide and catalase compositions of DEPA since the syringe of Speer is designed to store reactive fluid materials separately.  The artisan would have been motivated to store the solutions of DEPA separately when not in use.


Response to Arguments
Applicant argues, “Montgomery does not teach maintained catalase activity with peroxide in the presence of said polyacrylic acids.  Thus, a skilled artisan would in no way led to expect that any such acrylic polymer thickeners would not inhibit catalase” (p. 10-11).
However, it is unclear why Montgomery must teach maintenance of catalase, when Montgomery does not teach catalase.  
No evidence has been presented suggesting interference of catalase by polyacrylic acid. 
It must be remembered that the arguments of counsel cannot take the place of evidence in the record (see MPEP 2145 relying on In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). 


Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 21, 23, 25-30, 33, 35-37, 43-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33-39 of copending Application No. 16/305,107 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a kit (for removing calculus) comprising hydrogen peroxide in component A and catalase in component B. The ‘107 application claim does not recite a concentration; however it would have been obvious to modify a range for each component given the intended use.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

2) Claims 38 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33-39 of copending Application No. 16/305,107 (reference application) in view of Rizoiu et al., (US 2006/0281042). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a kit (for removing calculus) comprising hydrogen peroxide in component A and catalase in component B. The ‘107 application claim does not recite a concentration; however it would have been obvious to modify a range for each component given the intended use. Claims 38 and 40 add a mechanical means/scaler, which would have been obvious in view of Rizoiu et al., teaching use of scalers for removing calculus, since claim 33 of the ‘107 application is drawn to a kit for removing calculus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612